 1
 2
 3
 4
 5
 6
 7
 8
 9
                                  IN THE UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA, FRESNO
11
12
     C.H., by and through her guardian KARLA   ) CASE NO. 1:19-CV-00435-DAD-EPG
13   MONSERRAT DIAZ HERNANDEZ, F.H., by and )
     through his guardian, KARLA MONSERRAT     ) ORDER CONTINUING MANDATORY
14   DIAZ HERNANDEZ, KARLA MONSERRAT           ) SCHEDULING CONFERENCE
     DIAZ HERNANDEZ on her own behalf, and NOE )
15   HURTADO,                                  )
                                               )
16                              Plaintiffs,    )
                                               )
17   v.                                        )
                                               )
18   THE UNITED STATES OF AMERICA,             )
                                               )
19                              Defendant.     )
                                               )
20                                             )
21
             Based upon the Declaration of Kevin B. Kalajian filed with this Court on June 27, 2019, counsel
22
     for Plaintiffs have requested a continuance of the Mandatory Scheduling Conference, set for July 18,
23
     2019, because of improper service on the Defendant, THE UNITED STATES OF AMERICA. Due to
24
     the improper service and the delay in serving Defendant, the parties have been unable to meet and confer
25
     and have been unable to submit a Joint Scheduling Report to the Court. Based upon the foregoing:
26
             IT IS HEREBY ORDERED that the Mandatory Scheduling Conference scheduled for July 18,
27
     2019, at 10:00 a.m. in Courtroom 10, be vacated. The Mandatory Scheduling Conference shall be
28

     ______________________________________________________________________________________________________________
                          ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE
                                                           1
 1   continued to proceed on September 26, 2019, commencing at 9:30 a.m. in Courtroom 10, of the United
 2   States District Court, Eastern District of California, 2500 Tulare Street, Fresno, California.
 3           The parties are further ordered to comply with the Court’s Order Setting Mandatory Scheduling
 4   Conference filed in this matter on April 5, 2019 and attached hereto as Exhibit 1. Counsel for Plaintiffs
 5   are ordered to serve Defendant, THE UNITED STATES OF AMERICA with this Order forthwith.
 6
     IT IS SO ORDERED.
 7
 8       Dated:    July 12, 2019                                 /s/
 9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________________________________________
                          ORDER CONTINUING MANDATORY SCHEDULING CONFERENCE
                                                           2
